DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "said electrical resistor ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boussemart et al (US 7669517).
Boussemart discloses for claim 1 [PTO]: 1. (Currently Amended) An apparatus (10) for preparing a foam from a food liquid, which is selected from the group consisting of milk and milk-based liquids(intended use)[abstract], comprising a base body (16) [3]provided with 

5. (Previously Presented) The apparatus according to claim 1, further comprising user interface means (50) [80]for allowing control of the apparatus by the user[c 12 l 40-50 controller].

6. (Previously Presented) The apparatus according to claim 5, wherein said user interface means (50) are provided on the intermediate body (14) or on the base body (16)[fig 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boussemart et al (US 7669517) as applied to claim 1 above, and further in view of Yu (US20120291637).

2. (Previously Presented) The apparatus according to claim 1, wherein said coupling means (36, 38) are threaded coupling means including an external thread (36) provided on the coupling portion (20) of the upper body (12) and a mating internal thread (38) provided in the seat (34) of the intermediate body (14).


The claim differs in that the coupling means is threaded.
Yu teaches milk frother with conventional coupling 101, 102 in fig 1 ¶ 34.
The advantage is to facilitate installation and removal and sanitation.
The reference is in the same field of endeavor.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to use the device of Boussemart for milk as the abstract teaches use for liquid which can generate foam and provide the advantage of separately connected components with coupling means that is threaded as taught by Yu to facilitate installation and removal and sanitation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12/7/2021 have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record or application of Boussemart.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763